DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: “coupling device” in claim in line 1 of claim 1 and “an instrument guide” in line 2 of claim 1.
For the means-plus-function of “coupling device” and “instrument guide” of claim 1, the P.G. Pub. Version of the specification discloses an assembly 10 (including carriages and connectors) of paragraph 25 and fig. 1 and a circular guide 14 comprising holes of paragraph 32 and fig. 4.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “A method of ablating a tissue, he method comprising: obtaining the device of claim 1;” It is unclear what comprises the step of “obtaining” the device of claim 1, that is, it is unclear what meaning is conferred by “obtaining” the device for use in the method as recited. For purposes of the examination, the limitation is being interpreted to mean that the device of claim 1 is used to perform the steps in the method. 
Claims 16-20 are rejected based on their respective dependencies on claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faure, A., US 20110288541.

Regarding claim 1, Faure teaches a coupling device (see coupling device 20 of fig. 2 comprising connectors and linear motion guide 22) for positioning medical instruments, comprising: an instrument guide (see electrode guiding device 441 of fig. 7 and paragraph 24) comprising a body having opposed surfaces (see fig. 7) and a first through-hole (straight hole 81 of fig. 7) extending between the opposed surfaces for guiding a first instrument (helical electrode 41 of fig. 3 and paragraph 24 ), the at least one first through hole defining a first guide axis (see annotated reproduced fig. 7 below with the arrow showing a first guide axis).
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First guide axis)][AltContent: textbox (Second guide axis)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    681
    639
    media_image1.png
    Greyscale


Regarding claim 2, Faure further teaches wherein the first through-hole defines a first helical pitch for insertion of a first helical instrument, the first helical instrument having a corresponding first helical pitch (see paragraph 29).

Regarding claim 3, Faure teaches wherein the first instrument is a first electrode (see helical electrode 41 of paragraph 26).

Regarding claim 4, Faure teaches wherein the first instrument is a first tissue stabilizing instrument (see paragraph 79 which indicates that an outer electrode can stabilize tissue).

Regarding claim 5, Faure teaches wherein the instrument guide has a second through-hole (see through hole 8 of paragraph 42 and fig. 7 above) with a second guide axis (see reproduced annotated fig. 7 above) and configured for guiding a second instrument (helical electrode 42 of paragraph 26).

Regarding claim 6, Faure further teaches wherein the second through-hole is positioned concentric to the first through-hole (see fig. 3 and paragraph 25).

Regarding claim 7, Faure teaches wherein the second through-hole defines a second helical pitch for insertion of a second helical instrument, the second helical instrument having a corresponding second helical pitch (paragraph 26).

Regarding claim 8, Faure also teaches wherein the second instrument is a second electrode (helical electrode 42 of paragraph 26).

Regarding claim 9, Faure also teaches wherein the second instrument is a second tissue stabilizing instrument (see paragraph 79 which indicates that an outer electrode can stabilize tissue).

Regarding claim 10, Faure further teaches wherein the instrument guide has a third through-hole configured for guiding a third instrument (supplementary holes 710 of paragraph 51).

Regarding claim 11, wherein the third through-hole is positioned around an outer circumference of the first through-hole or along the periphery of the body of the instrument guide (see paragraph 51 and fig. 7 for the placement of the supplementary holes on an outer circumference of the first through hole).

Regarding claim 12, Faure teaches wherein the third through-hole is straight and configured for passing a straight needle therethrough (see paragraph 52).

Regarding claim 13, Faure further teaches wherein the third instrument is a third electrode (see paragraph 52).

Regarding claim 14, Faure further teaches wherein the third instrument is a third tissue stabilizing instrument (see paragraph 52).

Regarding claim 15, Faure teaches a method of ablating a tissue (paragraph 23), the method comprising: 
obtaining the device of claim 1 (see Faure’s device as used in rejection of claim 1 above); 
guiding a tissue stabilizing instrument through the body and into the tissue to be ablated (paragraph 79); 
guiding a first electrode through the body and into the tissue to be ablated (paragraph 78); 
guiding a second electrode through the body and into the tissue to be ablated (paragraph 78); and, 
ablating the tissue between the first electrode and the second electrode, the ablating including supplying energy to the first electrode and the second electrode (see paragraphs 84-87 for the steps involved in the application of radiofrequency energy for treating the tissue of interest).

Regarding claim 16, Faure further teaches wherein the guiding of the first electrode includes guiding a first helical electrode into the tissue (see paragraphs 75-76 and paragraph 78).

Regarding claim 17, Faure further teaches wherein the guiding of the second electrode includes guiding a second helical electrode into the tissue (see paragraphs 75-76 and paragraph 78).

Regarding claim 18, Faure further teaches wherein the guiding of the second electrode includes guiding a second straight electrode into the tissue (paragraph 53).

Regarding claim 19, Faure further teaches wherein the guiding of the first electrode includes guiding a first helical electrode into the tissue, and the guiding of the second electrode includes guiding a second helical electrode into the tissue (see paragraphs 75-76 and paragraph 78 for the guiding of the outer and the inner helical electrodes).

Regarding claim 20, Faure further teaches wherein the guiding of the first electrode includes guiding a first helical electrode into the tissue, and the guiding of the second electrode includes guiding a second straight electrode into the tissue (fig. 7 and paragraph 42 and 48).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-7 of U.S. Patent No. US 10398526 in view of Faure, A., US 20110288541. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations recited in the claims mentioned above of the instant application are also recited in the claims mentioned above of the U.S. Patents.

Instant Application
U.S. Pat. No. US 10398526
1. A coupling device for positioning medical instruments, comprising:
an instrument guide comprising a body having opposed surfaces and a first through-hole extending between the opposed surfaces for guiding a first instrument, the at least one first through hole defining a first guide axis.

3. The coupling device of claim 1, wherein the first instrument is a first electrode.

4. The coupling device of claim 1, wherein the first instrument is a first tissue stabilizing instrument.
1. An assembly for positioning an electrode assembly for radio-frequency ablation, comprising: a first linear motion guide defining a first axis of motion, the first linear motion guide comprising a first carriage operable to move along the first axis of motion, a connector adapted for attaching an imaging device to the first carriage, an XY positioner operable to move a second carriage in a two-dimensional space defined by a second axis of motion and a third axis orthogonal to the second axis of motion, wherein the XY positioner is positioned relative to the first linear motion guide such that the second axis of motion and the third axis are orthogonal to the first axis of motion, a first coupling means for coupling the electrode assembly to the second carriage, characterised in that the assembly comprises: a second linear motion guide defining a fourth axis of motion, wherein the second linear motion guide is disposed such that the fourth axis of motion is parallel to the second axis of motion, the second linear motion guide comprising a third carriage operable to move independently of the second carriage; and, a second coupling means for coupling a tissue stabilising instrument to the third carriage; wherein the first coupling means comprises a first instrument guide comprising a body having opposed surfaces and at least one first through hole extending between the opposed surfaces for guiding an electrode of the electrode assembly, the at least one first through hole defining a first guide axis.
2. The coupling device of claim 1, wherein the first through-hole defines a first helical pitch for insertion of a first helical instrument, the first helical instrument having a corresponding first helical pitch.


3. The assembly of claim 1, wherein a first one of the at least one first through hole defines a helical pitch for insertion of a helical electrode of the bipolar electrode assembly, the helical electrode being of constant diameter and having a corresponding helical pitch.
5. The coupling device of claim 1, wherein the instrument guide has a second through-hole with a second guide axis and configured for guiding a second instrument.
7. The assembly of claim 1, wherein the second coupling means comprises a second instrument guide comprising a body having opposed surfaces and second through holes extending between the opposed surfaces for guiding a tissue stabilising instrument, the second through holes defining a second guide axis, wherein the second instrument guide is mounted to the third carriage and the first instrument guide is mounted to the second carriage, such that the first guide axis and the second guide axis are parallel.
6. The coupling device of claim 5, wherein the second through-hole is positioned concentric to the first through-hole.
4. The assembly of claim 3, wherein the first instrument guide comprises a second one of the first through holes being concentric to the first one of the first through holes.
Regarding claim 7, US 10398526 does not teach wherein the second through-hole defines a second helical pitch for insertion of a second helical instrument, the second helical instrument having a corresponding second helical pitch.
Faure teaches wherein the second through-hole defines a second helical pitch for insertion of a second helical instrument, the second helical instrument having a corresponding second helical pitch (paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 10398526 with Faure such that the second through-hole defines a second helical pitch for insertion of a second helical instrument, the second helical instrument having a corresponding second helical pitch, to provide a method of percutaneous treatment of prostate lesions, which is capable of not only precisely delimit the region that is destroyed, but also which allows to precisely predict beforehand—before imparting any damage to tissue—the region or area that will be destroyed. Furthermore, such a modification would provide a method of percutaneous treatment of prostate lesions, enabling to easily and directly verify—before starting with the actual treatment—the correspondence between the volume/region that is destroyed and the volume/region that one plans to destroy (see paragraph 8).
Regarding claim 8, US 10398526 does not teach wherein the second instrument is a second electrode.
Faure also teaches wherein the second instrument is a second electrode (helical electrode 42 of paragraph 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 10398526 with Faure such that the second instrument is a second electrode, to provide a method of percutaneous treatment of prostate lesions, which is capable of not only precisely delimit the region that is destroyed, but also which allows to precisely predict beforehand—before imparting any damage to tissue—the region or area that will be destroyed. Furthermore, such a modification would provide a method of percutaneous treatment of prostate lesions, enabling to easily and directly verify—before starting with the actual treatment—the correspondence between the volume/region that is destroyed and the volume/region that one plans to destroy (see paragraph 8).
Regarding claim 9, US 10398526 does not teach wherein the second instrument is a second tissue stabilizing instrument.
However, Faure also teaches wherein the second instrument is a second tissue stabilizing instrument (see paragraph 79 which indicates that an outer electrode can stabilize tissue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 10398526 with Faure such that the second instrument is a second tissue stabilizing instrument, to provide a method of percutaneous treatment of prostate lesions, which is capable of not only precisely delimit the region that is destroyed, but also which allows to precisely predict beforehand—before imparting any damage to tissue—the region or area that will be destroyed. Furthermore, such a modification would provide a method of percutaneous treatment of prostate lesions, enabling to easily and directly verify—before starting with the actual treatment—the correspondence between the volume/region that is destroyed and the volume/region that one plans to destroy (see paragraph 8).
10. The coupling device of claim 1, wherein the instrument guide has a third through-hole configured for guiding a third instrument.

11. The coupling device of claim 10, wherein the third through-hole is positioned around an outer circumference of the first through-hole or along the periphery of the body of the instrument guide.
5. The assembly of claim 1, wherein the first instrument guide comprises a third through hole arranged outside a cross-sectional circumference of the first one of the first through holes, the third through hole having an axis parallel to the first guide axis.

12. The coupling device of claim 10, wherein the third through-hole is straight and configured for passing a straight needle therethrough.

6. The assembly of claim 5, wherein the third through hole is straight and configured for passing a straight needle therethrough.
Regarding claim 13, US 10398526 fails to teach wherein the third instrument is a third electrode.
However, Faure further teaches wherein the third instrument is a third electrode (see paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 10398526 with Faure such that the third instrument is a third electrode, to provide a method of percutaneous treatment of prostate lesions, which is capable of not only precisely delimit the region that is destroyed, but also which allows to precisely predict beforehand—before imparting any damage to tissue—the region or area that will be destroyed. Furthermore, such a modification would provide a method of percutaneous treatment of prostate lesions, enabling to easily and directly verify—before starting with the actual treatment—the correspondence between the volume/region that is destroyed and the volume/region that one plans to destroy (see paragraph 8).

Regarding claim 14, US 10398526 fails to teach wherein the third instrument is a third tissue stabilizing instrument.
However, Faure further teaches wherein the third instrument is a third tissue stabilizing instrument (see paragraph 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure US 10398526 with Faure such that the third instrument is a third tissue stabilizing instrument, to provide a method of percutaneous treatment of prostate lesions, which is capable of not only precisely delimit the region that is destroyed, but also which allows to precisely predict beforehand—before imparting any damage to tissue—the region or area that will be destroyed. Furthermore, such a modification would provide a method of percutaneous treatment of prostate lesions, enabling to easily and directly verify—before starting with the actual treatment—the correspondence between the volume/region that is destroyed and the volume/region that one plans to destroy (see paragraph 8).
Claims 15-20 direct to a method of ablating a tissue, the method comprising: obtaining the device of claim 1 and using the device of claim the outlined steps. While US 10398526 does not recite the method of claims 15-20 of the instant application, one of ordinary skill in the art would have found the use of the device in claim 1-12 of US 10398526 to accomplish the method of claims 15-20 of the instant application, an obvious endeavor, before the effective filing date of the invention. Claim 1 of US 10398526 recites “An assembly for positioning an electrode assembly for radiofrequency ablation” (emphasis added). Meaning that the claims 1-12 are configurable for the tissue ablation steps of the instant application. US 10398526 states in col. 3, lines 8-15 that “Referring to FIG. 1, there is depicted an assembly 10 for positioning electrodes for radiofrequency ablation according to aspects of the invention. The assembly represented in FIG. 1 is particularly adapted for percutaneous ablation of prostate lesions. It will be convenient to note that the invention is not limited to this particular kind of application and can be used for treating other organs by straightforward adaptation”.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603. The examiner can normally be reached Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793